This is a motion to reinstate an appeal which was dismissed at this term for failure to state the evidence in narrative form, and for other irregularities appearing in the record.
The principal reason urged in support of the motion is that counsel for appellee agreed to the case on appeal; but this also appeared in Cresslerv. Asheville, 138 N.C. 483, and in Bucken v. R. R., 157 N.C. 444, and while the appeals in those cases were not dismissed, it was stated in effect that counsel could not waive compliance with the rule, and that it would be enforced.
The motion must, therefore, be denied; but, while reaching this conclusion, we have examined all of the assignments of error, and find nothing which justifies a new trial.
Motion denied.